Exhibit 10.6
SLM CORPORATION
DIRECTORS EQUITY PLAN — NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT — 2009
          FOR GOOD AND VALUABLE CONSIDERATION, SLM Corporation, (the
“Corporation”) hereby grants to Optionee named below a non-qualified stock
options (the “Options”) to purchase any part or all of the number of shares of
the Corporation’s $0.20 par value common stock (the “Common Stock”) specified
below, at the Exercise Price per share specified below and upon the terms and
conditions set forth in this agreement (“Agreement”) and the SLM Corporation
Directors Equity Plan (the “Plan”), each as may be amended from time to time. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise herein.

     
Name of Optionee:
  «Name»
 
   
Grant Date:
  May                    , 2009
 
   
Number of Shares covered by Option:
                      
 
   
Exercise Price Per Share:
                      
 
   
Expiration Date:
  May                     , 2019
 
   
Vesting:
  The Options are not vested as of the Grant Date. All Options vest upon the
earlier of: (1) the Corporation’s common stock price reaching a closing price
equal to or greater than                      per share for five days, (2) five
years from the Grant Date, or (3) upon termination of service from the Board of
Directors of the Corporation or any of its subsidiaries for any reason, unless
the Options are terminated earlier in accordance with the provisions of the Plan
or this Agreement.
 
   
Exercise Right Upon Termination:
  Vested Options must be exercised within three years after the date Optionee
ceases to be a member of the Board of Directors of the Corporation or the
Expiration Date, whichever occurs first.

1.   Definitions. Capitalized terms used herein are defined in the Plan or
herein.   2.   Vesting Upon Change In Control. Notwithstanding anything to the
contrary in this Agreement, in the event of a Change of Control or a Change of
Control Transaction, all Options subject to this Agreement that were not
previously exercisable shall become immediately exercisable. In addition, if
upon the announcement of a Change of Control Transaction, no provision is made
for the exercise, payment or lapse of conditions or restrictions on the Award,
or other procedure whereby the Optionee may realize the full benefit of the
Award, then all Options granted hereunder that were not previously vested and
exercisable, shall immediately become vested and exercisable.   3.  
Transferability. These Options may not be transferred except as provided herein.
All or any part of these Options may be transferred by Optionee by will or by
the laws of descent and distribution. In addition, Optionee may transfer all or
any part of any Option to “Immediate Family Members” pursuant to a gift (a
transfer that is not for value) or a domestic relations order, as defined in the
General Instructions to Form S-8 under the Securities Act of 1933. “Immediate
Family Members” means children, grandchildren, spouse or common law spouse,
siblings or parents of the Optionee or bona fide trusts, partnerships or other
entities controlled by and of which all beneficiaries are Immediate Family
Members of the Optionee. Any Options that are transferred are further
conditioned on the Optionee and the Optionee’s transferees and Immediate Family
Members agreeing to abide by the Corporation’s then current stock option
transfer guidelines.   4.   Exercise of the Option. These Options shall be
exercised only in accordance with the terms of the Plan and this Agreement. Each
exercise shall be for no fewer than fifty (50) shares, other than an exercise
for all remaining Option shares. Upon exercise of all or part of these Options,
the Optionee shall pay the Option Price to the Corporation only in the following
manner: either (i) by cash or certified or cashier’s check, (ii) by arrangement
with a broker where payment is made pursuant to an irrevocable direction to the
broker to sell sufficient Option shares and pay the entire Option Price to the
Corporation in cash, or (iii) by delivery of shares of Common Stock of the
Corporation. The value of any such shares delivered as payment of the Option
Price shall be such shares’ fair market value as indicated by the price per
share of the Corporation’s common stock at the time of exercise. In addition to
the exercise methods specified above, the Optionee may exercise Options using a
net-settled method under which the Optionee shall receive from the Corporation
as a result of any Option exercise the number of shares of common stock
resulting from the following formula: the total number of Options exercised less
“shares for the option cost”. “Shares for the option cost” equals the option
exercise price multiplied by the number of options exercised divided by the Fair
Market Value of common stock at the time of exercise, rounded up to the nearest
whole share. The Corporation shall pay the option holder in cash the amount, if
any, by which the Fair Market Value of the “shares for the option cost” exceeds
the option exercise price multiplied by the number of options exercised.   5.  
Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:

If to the Corporation to:
Carol R. Rakatansky
Vice President & Corporate Secretary

Page 1 of 3



--------------------------------------------------------------------------------



 



SLM CORPORATION
DIRECTORS EQUITY PLAN — NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT — 2009
 SLM Corporation
 12061 Bluemont Way
 Reston, VA 20190
 Fax: 703-984-6006

    If to the Optionee, to the address listed on record.   6.   Board
Interpretation. The Optionee hereby agrees to accept as binding, conclusive, and
final all decisions and interpretations of the Board and, where applicable, the
Committee, concerning any questions arising under this Agreement or the Plan.  
7.   Amendments for Accounting Charges: The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.   8.   Securities Law Compliance; Restrictions
on Resale’s of Option Shares. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any exercise of these Options and/or any resales by the Optionee or
other subsequent transfers by the Optionee of any shares of Common Stock issued
as a result of the exercise of the Options, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Options and/or the Common Stock
underlying the Options and (c) restrictions as to the use of a specified
brokerage firm or other agent for exercising the Options and/or for such resales
or other transfers. The sale of the shares underlying the Options must also
comply with other applicable laws and regulations governing the sale of such
shares.   9.   Data Privacy. As an essential term of this Option, the Optionee
consents to the collection, use and transfer, in electronic or other form, of
personal data as described in this Agreement for the exclusive purpose of
implementing, administering and managing Optionee’s participation in the Plan.
By entering into this Agreement and accepting the Option, the Optionee
acknowledges that the Corporation holds certain personal information about the
Optionee, including, but not limited to, name, home address and telephone
number, date of birth, social security number or other identification number,
salary, tax rates and amounts, nationality, job title, any shares of stock held
in the Corporation, details of all options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding, for the
purpose of implementing, administering and managing the Plan (“Data”). Optionee
acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in jurisdictions that may have different data privacy laws and
protections, and Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Optionee or the Corporation may elect to deposit any shares of Common
Stock acquired upon exercise of the Option. Optionee acknowledges that Data may
be held only as long as is necessary to implement, administer and manage the
Optionee’s participation in the Plan as determined by the Corporation, and that
Optionee may request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, provided however, that refusing or
withdrawing Optionee’s consent may adversely affect Optionee’s ability to
participate in the Plan.   10.   Electronic Delivery. The Corporation may, in
its sole discretion, decide to deliver any documents related to any options
granted under the Plan by electronic means or to request Optionee’s consent to
participate in the Plan by electronic means. Optionee hereby consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Corporation or another third party designated by the Corporation, and
such consent shall remain in effect throughout Optionee’s term of service with
the Corporation and thereafter until withdrawn in writing by Optionee.   11.  
Stockholder Rights. The Optionee shall not be deemed a stockholder of the
Corporation with respect to any of the shares of Common Stock subject to the
Options, except to the extent that such shares shall have been purchased and
transferred to the Optionee. The Corporation shall not be required to issue or
transfer any shares of Common Stock purchased upon exercise of the Options until
all applicable requirements of law have been complied with and such shares shall
have been duly listed on any securities exchange on which the Common Stock may
then be listed.   12.   Miscellaneous. In the event that any provision of this
Agreement is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision. The headings in this Agreement are solely for convenience of
reference, and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. The Optionee shall cooperate and
take such actions as may be reasonably requested by the Corporation in order to
carry out the provisions and purposes of the Agreement. The Optionee is
responsible for complying with all laws applicable to Optionee, including
federal and state securities reporting laws.

        By accepting this Agreement, Optionee acknowledges that he or she has
received and read, and agrees that these Options shall be subject to this
Agreement and the Plan. At any time, copies of the Plan may be obtained by
contacting Carol Rakatansky at (703) 984-5405.

         
 
       
 
 
 
Signature:          «Name»    

Page 2 of 3



--------------------------------------------------------------------------------



 



SLM CORPORATION
DIRECTORS EQUITY PLAN — NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT — 2009

         
 
       
 
 
 
Date Signed:    

          SLM CORPORATION    
 
       
-s- Albert L. Lord [w75888w7588802.gif]
     
BY:
 
 
Albert L. Lord    
 
  Chief Executive Officer    

Page 3 of 3